IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 15, 2011
                                     No. 10-50281
                                   c/w No. 10-50282                        Lyle W. Cayce
                                  Conference Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE RAMOS-OCHOA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-139-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Ramos-Ochoa (Ramos) appeals the 12-month sentence he received
following the revocation of his supervised release. Ramos argues that the
revocation sentence was unreasonable because the district court ordered it to
run consecutively to sentences imposed for convictions of attempted illegal
reentry and making a false claim of citizenship.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 10-50281
                               c/w No. 10-50282

      We have yet to determine whether sentences imposed upon revocation of
supervised release are to be reviewed under the “unreasonableness” standard of
United States v. Booker, 543 U.S. 220 (2005). Prior to Booker, we applied a
“plainly unreasonable” standard. See United States v. Hinson, 429 F.3d 114,
119-20 (5th Cir. 2005). However, we need not decide the correct standard today
because Ramos’s revocation sentence is appropriate under either standard. See
id. at 120.
      “The district court has the discretion to order that a sentence imposed
upon the revocation of supervised release run concurrently with or consecutively
to other sentences.” United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir.
2009). The district court’s decision to run the revocation sentence consecutive
to the sentences on the underlying charges was authorized by statute and is
preferred under the sentencing guidelines policy statements. See 18 U.S.C.
§ 3584; U.S. Sentencing Guidelines Manual § 7B1.3(f) & comment. (n.4).
Additionally, the sentencing transcript reflects that the district court at least
implicitly considered the 18 U.S.C. § 3553(a) factors when imposing Ramos’s
revocation sentence. See United States v. Gonzales, 250 F.3d 923, 930 (5th Cir.
2001). Accordingly, the judgment of the district court is AFFIRMED.




                                       2